DETAILED ACTION
Priority/Benefit
Acknowledgment is made of applicant’s claim for domestic benefit under 35 U.S.C. 365(c) with PCT/IB2019/055694 and claim for foreign priority under 35 U.S.C. 119 (a)-(d) with CZ2018-330. The certified copy has been filed with the Office on 12/30/2020. Accordingly, the filing date was recognized as 12/30/2020 and the earliest effective filing date was recognized as 07/03/2018.
Acknowledgment
Acknowledgment is made to X-reference, US 20170086274 A1 listed in the International Search Report for PCT/IB2019/055694.

Drawings
Figure 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Figures 3-4 were not objected to because it is unclear whether or not the drawings are showing old (or state of the art) prior to the claimed invention.

Specification
The disclosure is objected to because of the following informalities: 
On Page 7, on the last line, “99,5” should be changed to – 99[[,]].5 – in order to put the specification in proper form.
On Page 9, in the description of Fig 4, “CRI 97,8” should be changed to – 97-[[,]].8 – in order to put the specification in proper form.
Appropriate correction is required.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant' s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
In light of Applicant’s specification, the examiner has interpreted “PC lime” as any color with the wavelength range of 500 nm to 650 nm. This interpretation is in accordance with MPEP § 2111 IV.

Claim Objections
Claims 1-14 are objected to because of the following informalities:  
Claim 1 should be changed as follows in order to be in proper form:
n LED lighting source to improve cognitive performance and with sun-light properties with 90% balance of maxima and minima in distribution of light energy in range 460 to 660 nm comprising: 
at least one white LED chip (1) emitting light with wavelength from 380 nm to 700 nm, and at least one monochromatic blue LED chip (2) emitting light with wavelength from 470 nm to 480 nm, ; and
 
wherein the at least one white LED chip has correlated colour temperature 3800 to 4200 K and CRI 90 to 98, at least one monochromatic blue LED chipthe at least one turquoise LED chip, and a light flux of the turquoise LED chips (3) amount to 4 to 7% of a total light flux of the LED lighting source and the white LED chips provide for a main emitted power and a main light flux.
Claim 2 should be changed as follows in order to be in proper form:
The LED lighting source according to claim 1, further comprising at least one PC lime LED chip (11) with radiation in range of for green-yellow wavelengths, wherein the at least one PC lime LED chip (11) utilizes 6 to 9% in a total emitted power or 10 to 15% of a total light output of the source.
Claim 3 should be changed as follows in order to be in proper form:
The LED lighting source according to claim 2, wherein the PC lime LED chip (11) comprises of blue LED chip (2) excited in range 420 ± 5 nm covered with a luminophore.
Claim 4 should be changed as follows in order to be in proper form:
The LED lighting source according to claim 1, wherein the white LED chip (1) consists of a blue LED chip (2), different than the at least one monochromatic blue LED chip (2), covered with luminophores.
Claim 5 should be changed as follows in order to be in proper form:
The LED lighting source according to claim 1, wherein a ratio of output of the at least one monochromatic blue LED chipthe at least one turquoise LED chip
Claim 6 should be changed as follows in order to be in proper form:
The LED lighting source according to claim 2, wherein a ratio of output of the at least one monochromatic blue LED chip, and the at least one turquoise LED chip, and the at least one PC lime LED chip
Claim 7 should be changed as follows in order to be in proper form:
The LED lighting source according to claim 2, wherein the total intensity of radiation of the LED lighting source is provided from 4.5 to 7% from the at least one blue LED chipthe at least one turquoise LED chipthe at least one PC lime LED chips (11), and from 78 to 88% from the at least one white LED chip
Claim 8 should be changed as follows in order to be in proper form:
The LED lighting source according to claim 1, wherein the total output of the at least one monochromatic blue LED chipthe at least one turquoise LED chips (3), each generate 5% of the total output of the at least one white LED chip
Claim 9 should be changed as follows in order to be in proper form:
The LED lighting source according to claim 1, wherein four of the at least one white LED chips (1), the at least one blue LED chip (2), and the at least one turquoise LED chip (3) are positioned on 1.25 cm of printed circuit (4, 7).
Claim 10 should be changed as follows in order to be in proper form:
The LED lighting source according to claim 1, wherein four of the at least one white LED chips (1), two of the at least one monochromatic blue LED chips (2), and the at least one turquoise LED chip (3) are positioned on 1.25 cm of printed circuit (4, 7), and the at least one monochromatic blue LED chip (2) has half the output of the at least one turquoise LED chip (3).
Claim 11 should be changed as follows in order to be in proper form:
The LED lighting source according to claim 1, wherein four of the at least one white LED chips (1), the at least one monochromatic blue LED chips (2), and two of the at least one turquoise LED chips (3) are positioned on 1.25 cm of printed circuit at least one turquoise LED chip (3) has half the output of the at least one monochromatic blue LED chip (2).
Claim 12 should be changed as follows in order to be in proper form:
The LED lighting source according to claim 2, wherein a light output of the at least one monochromatic blue LED chip (2) amounts to 27 to 32 lm/W, a light output of the at least one turquoise LED chip (3) amounts to 63 to 66 lm/W, light output of the at least one PC lime LED chip (11) amounts to 85 to 100 lm/W, and a light output of the at least one white LED chip (1) amounts to 70 to 90 lm/W.
Claim 13 should be changed as follows in order to be in proper form:
The LED lighting source according to claim 2, 
ing 20 to 80 of the at least one white LED chips (1); 
and a II channel comprises one to eight groups of the at least one monochromatic blue-turquoise-PC lime LED chips, and one group of the at least one monochromatic blue-turquoise- PC lime LED chips consists of only one of the at least one monochromatic blue LED chip (2), only one of the at least one turquoise LED (3) chip, and only one of the at least one PC lime LED chip (11).
Claim 14 should be changed as follows in order to be in proper form:
The LED lighting source according to claim 13, wherein the I channel comprises 40 to 60 of the at least one white LED chips and the II channel comprises four groups of the at least one monochromatic blue-turquoise-PC lime LED chips.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Soler et al (US 20170135176 A1; “Soler”).
Re Claim 1:
Soler discloses a LED lighting source (shown in at least Fig 4A and described by the following) comprising 
one, at least, white LED chip (Cree XHP35-4000K (White) and Luxeon Z-Warm White (WW), shown in Fig 4A and described in at least ¶ 0032; “W”), and one, at least, monochromatic blue LED chip (Luxeon Z-480 nm Blue shown in Fig 4A and described in at least t ¶ 0032; “B”) emitting light with wavelength from 470 nm to 480 nm (480 nm), and said LED chips are connected to an electric current source (shown in Fig 4A).
characterised by the fact that it also comprises one, at least, monochromatic colored LED chip (ProLight PK2N-490 Cyan shown in Fig 4A and described in at least t ¶ 0032; “T”) emitting light with wavelength from 490 nm to 500 nm (490 nm), and 
(a) variety of different LEDs, phosphor pumped “white” LED and/or monochromatic LED may be arranged and configured and driven by appropriate current to produce a desired or target output spectrum).
With regard to cognitive performance, Soler at least suggests the LED lighting source is to improve cognitive performance by the description in at least ¶ 0014 of (recent) scientific studies have shown that 480-500 nm light (the region of melanopic-producing light) is very important for non-visual stimuli including physiological and (neurological) effects such as pupillary light reflex and circadian entrainment. Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date to have recognized Soler as at least suggesting the LED lighting source is to improve cognitive performance.
With regard to sun-light properties, Soler at least suggests sun-light properties by the description in at least in ¶ 0014 of circadian entrainment and in ¶ 0052 of blue sky. Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date to have recognized Soler as at least suggesting sun-light properties.
With regard to distribution of light energy, Soler at least suggests an equivalent distribution of light energy (shown in at least Fig 3) to the claimed 90% balance of maxima and minima in distribution of light energy in range 460 to 660 nm for the purpose of cognitive improvement (discussed above and in ¶ 0014) since it is a settled principle of law that a mere same thing is cognitive improvement; therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date to have recognized Soler as at least suggesting an equivalent distribution of light energy to the claimed 90% balance of maxima and minima in distribution of light energy in range 460 to 660 nm for the purpose of cognitive improvement.
With regard to the white LED chip (W) wavelength emission, Soler at least suggest the white LED chip (W) as emitting an equivalent wavelength to the claimed wavelength from 380 nm to 700 for the purpose of emitting light with a 4000K CCT due to the dashed lines shown for 4000K light in Fig 3. Since drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP § 2125), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Soler as at least suggesting an equivalent wavelength to the claimed wavelength from 380 nm to 700 for the purpose of emitting light with a 4000K CCT.
With regard to the at least one colored LED chip (T) emission color, Soler at least suggest an equivalent emission color to the claimed turquoise for the purpose of emitting light with a wavelength of the claimed 490 nm emission color (described as ProLight PK2N-490 Cyan in ¶ 0032). Therefore, it would have been obvious to one of ordinary skill in the art before the turquoise for the purpose of emitting light with a wavelength of the claimed 490 nm emission color.
With regard to power generation, Soler at least suggests an equivalent power generation to the claimed 3 to 7% of a total emitted power of the LED lighting source or a light flux from the blue LED chips (2) amount to 1 to 4% of a total light flux of the LED lighting source and a light flux of the turquoise LED chips (3) amount to 4 to 7% of a total light flux of the LED lighting source and the white LED chips provide for a main emitted power and a main light flux  for the purpose of producing an output spectrum is both rich in melanopic light and contains a reduce amount of so called “blue hazard” light when compared with convention LED sources (¶ 0036) since it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions (In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP § 2144.05 II A). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Soler as at least suggesting an equivalent power generation to the claimed 3 to 7% of a total emitted power of the LED lighting source or a light flux from the blue LED chips (2) amount to 1 to 4% of a total light flux of the LED lighting source and a light flux of the turquoise LED chips (3) amount to 4 to 7% of a total light flux of the LED lighting source and the white LED chips provide for a main emitted power and a main light flux  for the purpose of producing an output spectrum is both 
Re Claim 4:
With further regard to the white LED chip (W), Soler at least suggests the white LED chip (W) is an equivalent configuration to the claimed blue LED chip (2) covered with luminophores for the purpose of producing a target output spectrum due to the description in ¶ 0051 of (a) variety of different LEDs, phosphor pumped “white” LED and/or monochromatic LED may be arranged and configured and driven by appropriate current to produce a desired or target output spectrum. Since art recognized equivalence for the same purpose is at least prima facie obvious (MPEP § 2144.06), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Soler as at least suggesting white LED chip (W) is an equivalent configuration to the claimed blue LED chip (2) covered with luminophores for the purpose of producing a target output spectrum.
Re Claim 5:
With further regard to output, Soler at least suggest an equivalent ratio output to the claimed ratio of output of blue LED chips (2) and turquoise LED chips (3) is 1:1 for the purpose of producing an output spectrum is both rich in melanopic light and contains a reduce amount of so called “blue hazard” light when compared with convention LED sources (¶ 0036) since it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP § 2144.05 II A). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Soler as at least suggesting an equivalent ratio output to the claimed ratio of output of blue LED chips (2) and turquoise LED chips (3) is 1:1 for the purpose of producing an output spectrum is both rich in melanopic light and contains a reduce amount of so called “blue hazard” light when compared with convention LED sources.
Re Claim 7:
With further regard to intensity, Soler at least suggest an equivalent intensity to the claimed total intensity of radiation of the LED lighting source is provided from 4.5 to 7% from blue LED chips (2), from 4.5 to 8% from turquoise LED chips (3), from 6 to 10% from PC lime LED chips (11) and from 78 to 88% from white LED chips (1) for the purpose of producing an output spectrum is both rich in melanopic light and contains a reduce amount of so called “blue hazard” light when compared with convention LED sources (¶ 0036) since it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions (In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP § 2144.05 II A). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Soler as at least suggesting an equivalent intensity to the claimed total intensity of radiation of the LED lighting source is provided from 4.5 to 7% from blue LED chips (2), from 4.5 to 8% from turquoise LED chips (3), from 6 to 10% from PC lime LED chips (11) and from 78 to 88% from white LED chips (1) for the purpose of producing an output spectrum is both rich in melanopic light and contains a reduce amount of so called “blue hazard” light when compared with convention LED sources.
Re Claim 8:
With further regard to output, Soler at least suggest an equivalent output to the claimed total output of blue LED chips (2) and the total output of turquoise LED chips (3), each generate 5% of the total output of white LED chips (1) for the purpose of producing an output spectrum is both rich in melanopic light and contains a reduce amount of so called “blue hazard” light when compared with convention LED sources (¶ 0036) since it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions (In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP § 2144.05 II A). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Soler as at least suggesting an equivalent output to the claimed total output of blue LED chips (2) and the total output of turquoise LED chips (3), each generate 5% of the total output of white LED chips (1) for the purpose of producing an output spectrum is both rich in melanopic light and contains a reduce amount of so called “blue hazard” light when compared with convention LED sources.

Claims 2-3, 6-7, and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Soler in view of Ting et al (US 20170343168 A1; “Ting”).
Re Claim 2:
Soler does not explicitly disclose one, at least, LED chip (11) with radiation in range of wavelengths 500 to 650 nm.
In Figs 2-3 and ¶ 0071, Ting teaches at least one LED chip with radiation in a range of wavelengths 500 to 650 nm in at least ¶ 0071, specifically including LED element 227 for 510 nm, LED 229 for 530 nm, LED element 231 for 550 nm, and LED element 233 for 570 nm.
Since Soler suggests a variety of different LEDs (Soler: ¶ 0051), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the LED lighting source of Soler by including at least one LED chip as taught in at least principle by Ting for the purpose of producing a desired or target output spectrum (Soler: ¶ 0051).
 With further regard to wavelengths, due to the combination above, Soler at least suggests a PC lime LED chip with radiation in a range of green-yellow wavelengths since Ting describes LED element 227 for 510 nm, LED 229 for 530 nm, LED element 231 for 550 nm, and LED element 233 for 570 nm (Ting: Figs 2-3 and ¶ 0071). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Soler as at least suggesting a PC lime LED chip with radiation in a range of green-yellow wavelengths.
With further regard to emitted power, due to the combination above, Soler at least suggests an equivalent emitted power to the claimed share 6 to 9% in a total emitted power or 10 to 15% of a total light output of the source for the purpose of producing an output spectrum is both rich in melanopic light and contains a reduce amount of so called “blue hazard” light when compared with convention LED sources (Soler: ¶ 0036) and producing a desired or target output spectrum (Soler: ¶ 0051) since it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions (In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP § 2144.05 II A). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Soler as at least suggesting an equivalent emitted power to the claimed share 6 to 9% in a total emitted power or 10 to 15% of a total light output of the source for the purpose of producing an output spectrum is both rich in melanopic light and contains a reduce amount of so called “blue hazard” light when compared with convention LED sources and producing a desired or target output spectrum.
Re Claim 3:
With further regard to the PC lime LED chip, due to the combination above, Soler at least suggests an equivalent configuration for the PC lime LED chip to the claimed blue LED chip (2) excited in range 420 ± 5 nm covered with a luminophore for emitting a desired color since Ting describes in ¶ 0010 (in) the present invention, each light emitting unit includes a LED chip, the emission peaks may be provided directly by a plurality of LED chips having different wavelengths. Alternatively, the LED chips may be used as the excitation source to excite the fluorescence material layer covered on the LED chips to emit light as a portion of the light emitting unit. Since art recognized equivalence for the same purpose is at least prima facie obvious (MPEP § 2144.06), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Soler as at least suggesting an equivalent configuration for the PC lime LED chip to the claimed blue LED chip (2) excited in range 420 ± 5 nm covered with a luminophore for emitting a desired color.
Re Claim 6:
With further regard to the PC lime LED chip, due to the combination above, Soler at least suggests an equivalent ratio to the claimed ratio of light output of blue LED chips (2) and turquoise LED chips (3) and PC lime LED chips (11) is 1:2:3 for the purpose of producing an output spectrum is both rich in melanopic light and contains a reduce amount of so called “blue hazard” light when compared with convention LED sources (Soler: ¶ 0036) and producing a desired or target output spectrum (Soler: ¶ 0051) since it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions (In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP § 2144.05 II A). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Soler as at least suggesting an equivalent ratio to the claimed ratio of light output of blue LED chips (2) and turquoise LED chips (3) and PC lime LED chips (11) is 1:2:3 for the purpose of producing an output spectrum is both rich in melanopic light and 
Re Claim 7:
With further regard to intensity, due to the combination above, Soler at least suggests an intensity to the claimed total intensity of radiation of the LED lighting source is provided from 4.5 to 7% from blue LED chips (2), from 4.5 to 8% from turquoise LED chips (3), from 6 to 10% from PC lime LED chips (11) and from 78 to 88% from white LED chips (1) for the purpose of producing an output spectrum is both rich in melanopic light and contains a reduce amount of so called “blue hazard” light when compared with convention LED sources (Soler: ¶ 0036) and producing a desired or target output spectrum (Soler: ¶ 0051) since it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions (In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP § 2144.05 II A). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Soler as at least suggesting an equivalent intensity to the claimed total intensity of radiation of the LED lighting source is provided from 4.5 to 7% from blue LED chips (2), from 4.5 to 8% from turquoise LED chips (3), from 6 to 10% from PC lime LED chips (11) and from 78 to 88% from white LED chips (1) for the purpose of producing an output spectrum is both rich in melanopic light and contains a reduce amount of so called “blue hazard” light 
Re Claim 9:
Soler does not explicitly disclose a printed circuit.
The examiner takes Official Notice that printed circuits were well-known within the art before the effective filing date of the claimed invention.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the LED lighting source of Soler by including a well-known printed circuit for the benefit of obtaining a mounting structure of the LED chips.
Soler does not explicitly disclose the LED chips positioned on a 1.25 cm of the printed circuit.
In Fig 1 and ¶¶ 0064-0065, Tang teaches LED chips (7x7 LED array 20) positioned on a portion of wiring board 10 (analogous in position to the claimed printed circuit).
With further regard to the portion, Tang at least suggests an equivalent portion to the claimed 1.25 cm for the purpose of having an orderly arrangement of LED chips since it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions (In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP § 2144.05 II A). Therefore, it would have been obvious to one of ordinary skill in the art before the effective 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the LED chips of Soler into a portion taught (in at least principle) and suggested by Tang for the benefit of obtaining an orderly arrangement of the LED chips.
With further regard to the LED chips, Soler at least suggests an equivalent number to the claimed four white LED chips (1), one blue LED chip (2) and one turquoise LED chip (3) for the purpose of producing an output spectrum is both rich in melanopic light and contains a reduce amount of so called “blue hazard” light when compared with convention LED sources (Soler: ¶ 0036) since it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions (In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP § 2144.05 II A). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Soler as at least suggesting an equivalent number to the claimed four white LED chips (1), one blue LED chip (2) and one turquoise LED chip (3) for the purpose of producing an output spectrum is both rich in melanopic light and contains a reduce amount of so called “blue hazard” light when compared with convention LED sources (Soler: ¶ 0036).
Re Claim 10:
Soler does not explicitly disclose a printed circuit.
The examiner takes Official Notice that printed circuits were well-known within the art before the effective filing date of the claimed invention.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the LED lighting source of Soler by including a well-known printed circuit for the benefit of obtaining a mounting structure of the LED chips.
Soler does not explicitly disclose the LED chips positioned on a 1.25 cm of the printed circuit.
In Fig 1 and ¶¶ 0064-0065, Tang teaches LED chips (7x7 LED array 20) positioned on a portion of wiring board 10 (analogous in position to the claimed printed circuit).
With further regard to the portion, Tang at least suggests an equivalent portion to the claimed 1.25 cm for the purpose of having an orderly arrangement of LED chips since it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions (In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP § 2144.05 II A). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Tang as at least suggesting an equivalent 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the LED chips of Soler into a portion taught (in at least principle) and suggested by Tang for the benefit of obtaining an orderly arrangement of the LED chips.
With further regard to the LED chips, Soler at least suggests an equivalent number and output to the claimed four white LED chips (1), two blue LED chips (2) and one turquoise LED chip (3) and the blue LED chip (2) has half the output of the turquoise LED chip (3) for the purpose of producing an output spectrum is both rich in melanopic light and contains a reduce amount of so called “blue hazard” light when compared with convention LED sources (Soler: ¶ 0036) and producing a desired or target output spectrum (Soler: ¶ 0051) since it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions (In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP § 2144.05 II A). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Soler as at least suggesting an equivalent number to the claimed four white LED chips (1), one blue LED chip (2) and one turquoise LED chip (3) and the blue LED chip (2) has half the output of the turquoise LED chip (3) for the purpose of producing an output spectrum is both rich in melanopic light and contains a reduce amount of so called 
Re Claim 11:
Soler does not explicitly disclose a printed circuit.
The examiner takes Official Notice that printed circuits were well-known within the art before the effective filing date of the claimed invention.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the LED lighting source of Soler by including a well-known printed circuit for the benefit of obtaining a mounting structure of the LED chips.
Soler does not explicitly disclose the LED chips positioned on a 1.25 cm of the printed circuit.
In Fig 1 and ¶¶ 0064-0065, Tang teaches LED chips (7x7 LED array 20) positioned on a portion of wiring board 10 (analogous in position to the claimed printed circuit).
With further regard to the portion, Tang at least suggests an equivalent portion to the claimed 1.25 cm for the purpose of having an orderly arrangement of LED chips since it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions (In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP § 2144.05 II A). Therefore, it would have been obvious to one of ordinary skill in the art before the effective 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the LED chips of Soler into a portion taught (in at least principle) and suggested by Tang for the benefit of obtaining an orderly arrangement of the LED chips.
With further regard to the LED chips, Soler at least suggests an equivalent number and output to the claimed four white LED chips (1), one blue LED chip (2) and two turquoise LED chips (3) and the turquoise LED chip (3) has half the power of the blue LED chip (2) for the purpose of producing an output spectrum is both rich in melanopic light and contains a reduce amount of so called “blue hazard” light when compared with convention LED sources (Soler: ¶ 0036) and producing a desired or target output spectrum (Soler: ¶ 0051) since it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions (In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP § 2144.05 II A). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Soler as at least suggesting an equivalent number to the claimed four white LED chips (1), one blue LED chip (2) and two turquoise LED chips (3) and the turquoise LED chip (3) has half the power of the blue LED chip (2) for the purpose of producing 
Re Claim 12:
With further regard to output, due to the combination above, Soler at least suggests an output to the claimed light output of the blue LED chip (2) amounts to 27 to 32 lm/W, a light output of the turquoise LED chip (3) amounts to 63 to 66 lm/W, light output of the PC lime LED chip (11) amounts to 85 to 100 lm/W and a light output of white LED chip (1) amounts to 70 to 90 lm/W for the purpose of producing an output spectrum is both rich in melanopic light and contains a reduce amount of so called “blue hazard” light when compared with convention LED sources (Soler: ¶ 0036) and producing a desired or target output spectrum (Soler: ¶ 0051) since it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions (In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP § 2144.05 II A). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Soler as at least suggesting an equivalent output to the claimed light output of the blue LED chip (2) amounts to 27 to 32 lm/W, a light output of the turquoise LED chip (3) amounts to 63 to 66 lm/W, light output of the PC lime LED chip (11) amounts to 85 to 100 lm/W and a light output of white LED chip (1) amounts to 70 to 90 lm/W for the purpose of producing an output spectrum is both rich in melanopic light and 
Re Claim 13:
Soler further discloses in at least Fig 4, two channels containing LED chips (LED string 410 and tuning LEDs 420), and a I channel (410 of the two channels) comprises multiple white LED chips (W, shown as WW and WHITE), and a II channel (420 of the two channels) containing multiple blue (B, shown as BLUE)-turquoise (T, shown as CYAN) LED chips.
With further regard to LED chips, due to the combination in claim 2, Soler at least suggests a II channel (420 of the two channels) containing multiple blue (B, shown as BLUE)-turquoise (T, shown as CYAN)-PC lime (Tang: at least two LEDs from the selection of 227, 229, 231, and 233) LED chips. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Soler as at least suggesting multiple blue-turquoise-PC lime LED chips.
With further regard to groups of LED chips, due to the combination in claim 2 and discussion above, Soler at least suggests an equivalent grouping of LED chips to the claimed LED chips connected in two channels, and a I channel comprises 20 to 80 white LED chips (1) and a II channel contains one to eight groups of blue-turquoise-green LED chips, and one group of LED chips contains one blue LED chip (2), one turquoise LED (3) chip and one PC lime LED chip (11) for the purpose of producing an output spectrum is both rich in melanopic light and contains a reduce amount of so called “blue hazard” light when compared with convention LED sources (Soler: ¶ 0036) and producing a desired or target output spectrum (Soler: ¶ 0051) since it is a settled principle of law that a mere carrying forward of an original patented conception In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP § 2144.05 II A). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Soler as at least suggesting an equivalent an equivalent grouping of LED chips to the claimed LED chips connected in two channels, and a I channel comprises 20 to 80 white LED chips (1) and a II channel contains one to eight groups of blue-turquoise-green LED chips, and one group of LED chips contains one blue LED chip (2), one turquoise LED (3) chip and one PC lime LED chip (11) for the purpose of producing an output spectrum is both rich in melanopic light and contains a reduce amount of so called “blue hazard” light when compared with convention LED sources (Soler: ¶ 0036) and producing a desired or target output spectrum (Soler: ¶ 0051).
Re Claim 14:
With further regard to groups of LED chips, due to the combination in claim 2 and discussion above, Soler at least suggests an equivalent grouping of LED chips to the claimed the I channel contains 40 to 60 white LED chips and the II channel contains four groups of blue-turquoise-green LED chips for the purpose of producing an output spectrum is both rich in melanopic light and contains a reduce amount of so called “blue hazard” light when compared with convention LED sources (Soler: ¶ 0036) and producing a desired or target output spectrum (Soler: ¶ 0051) since it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP § 2144.05 II A). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Soler as at least suggesting an equivalent an equivalent grouping of LED chips to the claimed the I channel contains 40 to 60 white LED chips and the II channel contains four groups of blue-turquoise-green LED chips for the purpose of producing an output spectrum is both rich in melanopic light and contains a reduce amount of so called “blue hazard” light when compared with convention LED sources (Soler: ¶ 0036) and producing a desired or target output spectrum (Soler: ¶ 0051).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ramar et al (US 20140055041 A1), Zukauskas et al (US 20090200907 A1), and Vornsand et al (US 7135664 B2) disclose LED lighting sources comprising adjusted control of multiple colored LED chips.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH G DELAHOUSSAYE whose telephone number is (469)295-9088. The examiner can normally be reached Monday-Friday: 10:00 am-6:00 pm CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEITH G. DELAHOUSSAYE JR.
Primary Examiner
Art Unit 2875



/KEITH G. DELAHOUSSAYE/Primary Examiner, Art Unit 2875